Citation Nr: 1017045	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-30 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a head 
injury, to include headaches and tinnitus.  

2.  Entitlement to service connection for residuals of a head 
injury, to include headaches and tinnitus.  

3.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to headaches and tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from April 1967 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).  


FINDINGS OF FACT

1.  In June 2002, the RO issued a decision which determined 
that new and material evidence had not been presented to 
reopen the Veteran's claim for service connection for 
residuals of a head injury.  Although provided notice of that 
decision that same month, the Veteran did not file an appeal.  

2.  Evidence associated with the claims file since the 
unappealed June 2002 rating decision raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for residuals of a head injury.  

3.  The evidence shows that the Veteran's headaches are due 
to a personality disorder, not to residuals of a head injury.  

4.  The evidence shows that the Veteran's tinnitus is not due 
to residuals of a head injury.  

5.  The evidence shows that the Veteran's various psychiatric 
manifestations are manifestations of a personality disorder, 
which is not a disability for VA purposes.  

6.  A current diagnosis of posttraumatic stress disorder 
(PTSD) is not of record.

7.  Service connection is not in effect for any disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim for service 
connection for residuals of a head injury, to include 
headaches and tinnitus, is new and material, and therefore, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2.  Residuals of a head injury, to include headaches and 
tinnitus, were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).  

3.  A psychiatric disorder was not incurred in or aggravated 
by military service, nor is it the result of or proximately 
due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
June 2006 included the criteria for reopening his previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Moreover, the June 2006 letter to the 
Veteran notified him of the elements for setting effective 
dates and the assignment of disability evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence, including at a hearing.  Simmons 
v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  


As for the Veteran's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Veteran's service treatment records and identified VA and 
private medical treatment records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been 
afforded examinations by three examiners in conjunction with 
the current appeal, and the reports of those examinations 
fully assess his current conditions and provide medical 
opinions that address all questions raised in this case.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board 
concludes, therefore, that further examinations are 
unnecessary in this matter.  Finally, there is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

New and Material Evidence

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim has been previously 
denied and that decision is final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.  
If the claim is so reopened, it will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

A rating decision in August 1974 denied service connection 
for residuals of a head injury on the basis that no such 
residuals were found at the time of the Veteran's separation 
examination.  The Veteran was notified of that decision and 
did not appeal.  38 U.S.C.A. § 7105.  In April 1984, the RO 
notified the Veteran that the time for appealing the previous 
denial had expired and that, in order to reopen the claim, he 
needed to submit new and material evidence.  The letter 
indicated that no further action would be taken on his claim 
until he submitted the additional evidence.  The Veteran 
disagreed with that determination, and he was furnished a 
statement of the case; but the Veteran did not submit a 
substantive appeal within one year.  Id. 

In May 1998, the RO again wrote the Veteran to notify him 
that his claim could be reconsidered only if he submitted 
material evidence that was not previously considered.  The 
Veteran did not respond to that letter by submitting 
additional evidence or by appealing that determination.  Id. 

A rating decision in June 2002 found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for residuals of a head 
injury.  The Veteran was notified of that decision, and did 
not appeal.  Accordingly, that decision is final.  Id. 

In May 2006, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for residuals of a 
head injury.  Although the RO found that new and material 
evidence had been submitted to reopen this claim, that 
decision is not binding on the Board.  The Board must first 
decide whether evidence has been received that is both new 
and material to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).

The evidence that was of record and considered at the time of 
the final rating decision in June 2002 included the Veteran's 
service treatment records, VA treatment records dated from 
1984 through 1991, private treatment records dated from 1985 
through 1987, and the reports of VA compensation examinations 
in October 1987, May 1991, and October 2001.  

The evidence added to the record since the June 2002 rating 
decision was not considered by the RO at that time, despite 
the fact that the March 2000 VA hospital summary was 
constructively of record at that time.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  However, the additional 
evidence relates to an unestablished fact necessary to 
substantiate the claim - evidence of a current disability 
that is alleged to relate to service.  The Board finds that 
the additional evidence is neither cumulative nor redundant 
of the evidence of record at the time of the June 2002 rating 
decision and that it raises a reasonable possibility of 
substantiating the claim.  Therefore, the claim of 
entitlement to service connection for residuals of a head 
injury, to include headaches and tinnitus, is reopened.  

Residuals of a Head Injury

The Veteran's service treatment records show that the Veteran 
was hospitalized for four days for observation in January 
1968 following his being struck in the right forehead area 
with a cue ball.  He initially developed a large swelling in 
the right forehead area and complained of severe headaches.  
There was no loss of consciousness and the neurological 
examination remained normal.  Post-concussion syndrome was 
diagnosed.  The Veteran was temporarily placed on limited 
duty.  The service treatment records also show that the 
Veteran was evaluated in October 1967 because of a desire to 
leave the service.  A psychiatrist diagnosed chronic passive 
aggressive reaction, which existed prior to service.  The 
examiner indicated that if the Veteran failed to function as 
an effective soldier after a period of rehabilitation, he 
should be administratively separated.  In January 1968, after 
the above hospitalization, another psychiatrist evaluated the 
Veteran and drew a similar conclusion, diagnosing passive 
aggressive personality, and recommended administrative 
separation.  In March 1968, the Veteran was discharged from 
military service under honorable conditions.  

VA clinic records dated in February 1984 note the Veteran's 
report that he had taken Tylenol #3 for headaches since the 
head trauma during service.  He was hospitalized at a VA 
facility in April 1984 for evaluation of the headaches.  The 
summary of the hospitalization notes the history of the in-
service head injury.  The examiner also noted that the 
Veteran was then under tremendous financial stress.  The 
neurological evaluation, which included a brain scan, was 
completely negative.  A diagnosis of muscle contraction 
headaches was assigned.  

Private treatment records dated in August 1985 show that an 
examiner noted nervous tension and prescribed Valium.  In 
June and July 1987, the Veteran reported having constant 
headaches and indicated that he was given Valium by VA.  A 
private psychiatrist evaluated the Veteran in August 1987 and 
diagnosed antisocial personality disorder, probable drug 
abuse, and a significant degree of anxiety and nervousness.  
A private clinical psychologist evaluated the Veteran in 
March 1988.  That examiner noted the Veteran's reported 
history of having sustained as many as 10-12 concussions in 
his lifetime from beatings, car accidents, and fights.  The 
examiner indicated that the concussion had left the Veteran 
with markedly slow information processing skills and 
emotional lability.  The examiner diagnosed organic brain 
syndrome, which was the result of the numerous noted 
concussions, as well as severe antisocial personality 
disorder. 

Another VA compensation examination was conducted in October 
1987.  The Veteran reported that since his separation from 
service, he had been anxious, got into fights, and easily 
became frustrated and angered.  He also indicated that he had 
severe headaches.  The examiner diagnosed organic anxiety 
disorder.  

VA clinic examiners from September 1987 to January 1991 
related the Veteran's headaches to either muscle tension or 
anxiety.  

A VA psychiatric compensation examination was conducted in 
May 1991.  The examiner discussed the Veteran's history in 
detail and diagnosed antisocial type personality disorder, by 
history, and intermittent explosive personality, by history.  
The examiner stated that the Veteran's history of anxiety 
symptoms and tension headaches was secondary to the described 
"personality and adjustment and social problems" and that 
there was no evidence of organic brain syndrome.  

A March 2000 hospitalization summary indicates that the 
Veteran was treated primarily for unrelated conditions.  The 
list of diagnoses, however, included recurrent major 
depression, without further comment.  

In October 2001, a VA physician indicated that the Veteran 
was being treated for a recurrent psychotic depressive 
disorder.  

In October 2006, a VA psychologist reviewed the claims file 
and evaluated the Veteran.  The examiner diagnosed depressive 
disorder, not otherwise specified, and antisocial personality 
disorder.  The examiner commented that although the Veteran 
reported having experienced headaches several times a week 
since the in-service head injury, he did not report a change 
in the severity or frequency of his depressed mood secondary 
to the physical discomfort or restricted physical 
functioning.  The examiner therefore indicated that it was 
less likely than not that the Veteran's depression was due to 
the head trauma in service.  The examiner further opined that 
the Veteran's functional impairment was primarily the result 
of his antisocial personality disorder.  

A VA neurological compensation examination was conducted in 
November 2006.  That examiner also discussed in detail the 
Veteran's history as set forth in the claims file.  The 
examiner noted a minimal degree of lower extremity spasticity 
and impaired upper limb motor control.  The diagnoses also 
included nonspecific behavior-related headache and 
personality disorder.  The examiner provided rationale for 
concluding that the noted neurological findings could not be 
the result of any service related events, including the cue 
ball incident.  The examiner added that the Veteran's 
headaches were a component of his personality disorder.  

Finally, the Veteran was examined by a VA audiologist in 
November 2006 regarding his claim for service connection for 
tinnitus as a residual of the in-service head injury.  The 
examiner reviewed the claims file, noting in particular that 
the injury was to the Veteran's forehead and that there was 
no mention of reported tinnitus in the service treatment 
records.  The examiner concluded that in light of the 
presence of normal hearing at separation, the absence of 
evidence of tinnitus during service, and normal skull x-rays 
during service, there was no indication that any current 
tinnitus was related to service.  

Although the Veteran contends that he has had headaches ever 
since his head injury in service, the vast majority of the 
examiners who have addressed the issue have attributed the 
headaches to aspects of the Veteran's antisocial personality 
disorder, which the service treatment records document was 
manifested in service.  Examiners have stated that the 
headaches are due to muscle tension or anxiety, while other 
examiners indicated that those latter manifestations are 
themselves due to the Veteran's personality disorder.  A 
personality disorder, however, is not a disability within the 
meaning of applicable legislation for VA benefits.  See 
38 C.F.R. § 3.303(c).  

Additionally, there is no medical evidence linking the 
Veteran's headaches to the incident of head trauma noted in 
service.  In fact, examiners have specifically indicated that 
the headaches were not due to the head trauma.  

The Veteran has stated and testified before the Board that he 
complained of headaches while he was hospitalized in service 
following the in-service head injury, indicating that his 
current headaches are due to that injury.  However, only 
persons with medical training are competent to make medical 
diagnoses or to provide a competent opinion as to the 
etiology of a disorder.  Accordingly, the Veteran's 
statements in this regard are entitled to no probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Veteran testified at his hearing before the Board that he 
complained of tinnitus at the time of the hospitalization in 
Germany during service following the inservice head injury.  
However, the service treatment records do not document any 
such complaints.  Further, none of the post-service treatment 
or examination records indicate that the Veteran complained 
of tinnitus until his most recent claim.  Moreover, the VA 
audiologist who examined him in November 2006, noting the 
clinical findings recorded at the time of the in-service 
injury, as well as the absence of any complaint of tinnitus 
in the medical reports of record, opined that the Veteran's 
current tinnitus was not related to service.  

Again, in light of the unfavorable medical evidence regarding 
this issue, the Board accords the Veteran's lay statements as 
to the etiology of his current tinnitus, little, if any, 
probative value.  

For all the foregoing reasons, the claim for service 
connection for residuals of a head injury, to include 
headaches and tinnitus, must be denied.  There is no evidence 
of record of a chronic residual of the in-service head 
injury, to include headaches and tinnitus.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for residuals of a head injury, to 
include headaches and tinnitus, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Psychiatric Disorder

As discussed above, the post-service treatment and 
examination reports have listed several psychiatric 
diagnoses, including depression.  Although the Veteran 
contends that his depression is due to the incident in 
service, the medical evidence indicates that it is not.  
Psychiatric examiners have repeatedly stated that the 
Veteran's various psychiatric manifestations - anxiety, 
depression, and headaches - are manifestations of his 
personality disorder.  A personality disorder, however, is 
not a disability within the meaning of applicable legislation 
for VA benefits.  See 38 C.F.R. § 3.303(c). 

The Veteran has also contended that his depression is due to 
his headaches and tinnitus.  Again, the medical evidence 
shows that all of those manifestations are due to his 
personality disorder.  Moreover, because service connection 
for headaches and tinnitus has been denied, and therefore, 
service connection is not in effect for any disorder, service 
connection on a secondary basis is not warranted.  See 
38 C.F.R. § 3.310.  


Finally, at his hearing before the Board, the Veteran raised 
the issue of entitlement to service connection for PTSD, 
contending that, at the time of the in-service head injury, 
he feared for his life.  The Veteran's claim for service 
connection for a psychiatric disorder must necessarily 
include any other psychiatric disorder shown by the record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

The record shows that the Veteran has been treated and 
evaluated for psychiatric problems since at least 1984.  
Numerous physicians and other examiners have considered the 
issue and were cognizant of the Veteran's head injury in 
service.  But no examiner has diagnosed PTSD, indicated that 
any of his psychiatric symptoms might be related to PTSD, or 
even discussed PTSD.  In light of that evidence, the Board 
finds that a remand to obtain another examination to 
determine whether the Veteran has PTSD is not needed.  See 
38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As set forth above, 
service connection requires a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, 
because there is no medical evidence that the Veteran 
currently has or has ever had PTSD, service connection for 
PTSD must also be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a psychiatric disorder, to include a 
secondary to a service connected disorder, the doctrine is 
not for application.  Gilbert, 1 Vet. App. at 56. 


ORDER

New and material evidence having been presented, the claim 
for service connection for residuals of a head injury, to 
include headaches and tinnitus, is reopened.  

Service connection for residuals of a head injury, to include 
headaches and tinnitus, is denied.  


Service connection for a psychiatric disorder, to include as 
secondary to a service-connected disorder, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


